Citation Nr: 1626941	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  06-37 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, W. G., and G. H. T.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to August 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a hearing before a hearing officer at the Seattle RO in April 2014.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case to schedule of a videoconference hearing before the Board at the RO.  The Veteran's September 2013 substantive appeal requested a videoconference hearing before the Board.  There is no indication that the Veteran has been scheduled for the requested hearing, nor has he withdrawn the hearing request.  The Veteran is entitled to a hearing under 38 C.F.R. §§ 20.700 and 20.704 (2015) and upon remand, the hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a videoconference hearing before a Veterans Law Judge at the local RO, following the usual procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




